—Appeal from an order of the Court of Claims (Midey, Jr., J.), entered October 3, 2000, which denied defendant’s motion for summary judgment.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed with costs..
Memorandum: The Court of Claims properly denied defendant’s motion for summary judgment dismissing the claim. Defendant is not entitled to summary judgment based solely upon alleged deficiencies in claimant’s proof and thus failed to establish its entitlement to judgment in its favor as a matter of law (see, Hicks v City of Buffalo, 281 AD2d 922; see also, Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853). Present— Green, J.P., Pine, Kehoe and Gorski, JJ.